Title: From Alexander Hamilton to Madame Caradeux Lecaye, November [1800–1803]
From: Hamilton, Alexander
To: Caradeux Lecaye, Madame



New York Nov [1800–1803]

This is the fifth letter, Madam, that ⟨I shall⟩ have written to you, without yet having had ⟨the pleasure⟩ of knowing that one has reached your hands. This ⟨situation⟩ is matter of no small regret to us, and it would be still more perplexing and painful did we not understand th⟨at⟩ others of your friends are in a like situation. Being a common misfortune, we cannot impute it to any forgetfulness of us, but merely to obstacles arising from your local position. This however is a mitigation only; it is not a consolation. Your friends here think of you with ⟨too⟩ lively an interest not to be much chagrined at so entire a privation of intercourse. They had flattered themselves that frequent occasions of hearing from you would in some degree alleviate the loss of your Society.
They will not however renounce the hope of seeing you in the Spring as you have intimated; and it will not be their fault if you are not prevailed upon to adopt this country for your permanent residence. If the most sincere and cordial friendship can atone for other disadvantages, you are likely no where to find a preferable home. Tis said that the “absent are always in the wrong” but you are an “exception to the rule.” Your importance to us is much more felt and better understood than when you were among us. We have not discovered how to supply your place; and the void which has been created in the circle of our enjoyment is too great not to leave us very anxious to see you speedily reoccupy your station.
The events of St Domingo chagrine us. Besides other motives, the disappointment to your views in that quarter contributes to render us extremely sensible to the disasters of that Colony. Where will this disagreeable business end? But when would our interrogations finish, if we should attempt to unravel the very intricate and extraordinary plot in which the affairs of the whole world are embroiled at the present inexplicable conjuncture? We have nothing for it but patience and resignation and to make the best of what we have without being over solicitous to ameliorate our conditions. This is now completely my philosophy.
Kitty, who is looking over my shoulder, insists there is one exception and that you as well as herself can guess it. Shall I confess that she is right?
Adieu Madam Accept the best wishes of Mrs. H and myself

AH

